Citation Nr: 1538159	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  08-35 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for anterior wedging thoracic vertebra 12 through lumbar vertebra first and second with spurring, plus mild multilevel degenerative disc disease, lumbar spine (low back disability) prior to January 3, 2012, and higher than 20 percent thereafter.

2.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) prior to June 22, 2013, and higher than 70 percent thereafter.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

7.  Entitlement to an effective date earlier than January 3, 2012, for the grant of service connection for right lower extremity radiculopathy.

8.  Entitlement to an effective date earlier than January 3, 2012, for the grant of service connection for left lower extremity radiculopathy.

9.  Entitlement to an effective date earlier than April 1, 2013, for the award of a total disability rating based on unemployability due to service-connected disability (TDIU)

10.  Entitlement to an effective date earlier than April 1, 2013, for special monthly compensation (SMC) based on housebound status.


REPRESENTATION

Appellant represented by:	Daniel Smith, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO) and from September 2012, November 2012, and September 2013 rating decisions of the San Diego, California, VA RO.  The August 2005 rating decision denied service connection for neuropathy of the extremities.  The September 2012 rating decision continued to 10 percent rating for the Veteran's low back disability.  The November 2012 rating decision granted service connection for PTSD and assigned a 30 percent rating effective November 17, 2011.  The September 2013 rating decision awarded service connection for left lower extremity radiculopathy with an evaluation of 40 percent and right lower extremity radiculopathy with an evaluation of 20 percent, both effective January 3, 2012; TDIU effective June 22, 2013; and special monthly compensation based on Aid and Attendance/Housebound criteria from June 22, 2013.  That rating decision also increased the Veteran's disability rating for PTSD to 50 percent effective November 17, 2011, and to 70 percent effective June 22, 2013.

In an October 2014 rating decision, the Veteran was awarded an earlier effective date of April 1, 2013, for TDIU and SMC, however, this does not encompass the entire claims period and so the issues of effective dates earlier that April 1, 2013, remain on appeal.

In August 2015, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

The issues of service connection for peripheral neuropathy of the bilateral upper and lower extremities, earlier effective date for radiculopathy of the bilateral lower extremities, earlier effective date for TDIU, and earlier effective date for SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2015, the Veteran, through his representative, withdrew his claim of entitlement to a higher rating for his low back disability.

2.  As of January 3, 2012, the Veteran's low back disability was characterized by pain, limitation of flexion to 75 degrees with objective evidence of painful motion beginning at 60 degrees, but not ankylosis.  He is separately service connected for radiculopathy.  There are no other associated objective neurologic abnormalities.

3.  Prior to June 22, 2013, the Veteran's PTSD was characterized by depressed mood, anxiety, chronic sleep impairment, distressing intrusive thoughts of combat related events, feelings of survivor guilt, hypervigilance, exaggerated startle response, a sense of a foreshortened future, decreased concentration, mild memory loss, and suicidal ideation, which resulted in occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.

4.  As of June 22, 2013, the Veteran's PTSD was characterized by depressed mood, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, and difficulty in understanding complex commands, which resulted in occupational and social impairment with deficiencies in most areas, but not total occupation and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals with respect to the issue of a higher rating for low back disability were not met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204(b), (c) (2014).

2.  Prior to June 22, 2013, the criteria for a rating higher than 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

3.  As of June 22, 2013, the criteria for a rating higher than 70 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdraw - Low Back Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdraw in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  See 38 C.F.R. § 20.204.

In August 2015, the Veteran submitted a statement, asking to withdraw his pending appeal for a higher rating for anterior wedging thoracic vertebra 12 through lumbar vertebra first and second with spurring, plus mild multilevel degenerative disc disease, lumbar spine (low back disability).  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim and it is dismissed without prejudice.

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's PTSD claim arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

PTSD

The Veteran was originally granted service connection for PTSD in the November 2012 rating decision at issue.  At that time, he was assigned an evaluation of 30 percent effective November 17, 2011.  The September 2013 rating decision increased the Veteran's disability rating for PTSD to 50 percent effective November 17, 2011, and to 70 percent effective June 22, 2013.  Again, this is a staged initial rating.  See Fenderson, 12 Vet. App. 125-26. Thus, the Veteran currently has a staged initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999)(allowing for different ratings for distinct periods of time based on the facts found).

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Posttraumatic stress disorder (PTSD) is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under that General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The next higher rating of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id.

While a veteran's rating on the Global Assessment of Functioning (GAF) scale is not dispositive, the Board notes the following definitions for the GAF scores listed below:
* A GAF score between 41 and 50 indicates serious symptoms OR any serious impairment in social, occupational, or school functioning.
* A GAF score between 51 and 60 indicates moderate symptoms OR moderate difficulty in social, occupational, or school functioning.
* A GAF score between 61 and 70 indicates, some mild symptoms OR some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.

Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).

Prior to June 22, 2013

A November 2011 VA psychiatry note includes the Veteran's reports of sleep disturbance with occasional disturbing combat related dreams, distressing intrusive thoughts of combat related events, feelings of survivor guilt, hypervigilance, exaggerated startle response, and a sense of a foreshortened future.  His concentration and short term memory had not been good.  He was married for 41 years with two daughters, but had no contact with his children or grandchildren.  Mental status examination found a casually dressed male with noticeable muscle wasting of hands.  He had no psychomotor disturbance and maintained good eye contact.  His affect was euthymic and his mood was stable.  His speech was relevant, coherent, and normal in rate.  His thought processes were linear and coherent.  His thought content did not include delusional thinking or hallucinations.  He denied suicidal and homicidal ideations.  His cognitive functioning was grossly intact albeit with decreased concentration and short term memory.  His insight was good and his judgement was unimpaired.  His GAF score was 65.

An April 2012 VA psychiatry note showed additional current symptoms of depressed mood (mostly due to health issues), and difficulty getting and sustaining an erection.  He was requesting medication to help the problem.  His GAF score was 50.

In October 2012, the Veteran underwent a VA examination in conjunction with this claim.  This examiner noted that the Veteran had PTSD and major depressive disorder (MDD), but it was impossible to differentiate symptoms of PTSD from MDD because of significant overlap and each disorder likely exacerbates the other.  The Veteran's psychiatric disability was found to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  This was mostly attributable to his depressive disorder, likely exacerbating his chronic PTSD symptoms.  His GAF score was 55.  The Veteran had been married for 42 years and had two children and seven grandchildren.  He reported that his relationship with his wife was "phenomenal," but he had had severe anger issues during the early part of the marriage which caused a lot of conflict between them.  He reported that his wife was afraid of his anger, which caused her not to tell him until a few years ago that he hits her in his sleep.  He reported that his anger issue was helped immensely by psychotherapy and he handles his anger much better now.  He was estranged from his 41-year-old daughter due to her drug use and his 38-year-old daughter due to her parents "not fitting in with her lifestyle."  The claimant has no relationship with any of his grandchildren and last saw them four years ago.  He stated that he is not an initiator of social contacts, however he enjoys social relationships through his work and some of his wife's friends.  He enjoyed riding bikes, walking and going to Disneyland with his wife.  He reported no current irritability or anger or social isolation due to symptoms of PTSD.  After leaving the military, the Veteran worked a variety of jobs, such as back at the grocery store, as a printer, selling insurance, and setting up mobile homes, keeping a job for only six months at a time.  This was due to not knowing what he wanted to do and his anger problem causing conflict with supervisors and coworkers.  Currently, the claimant has been working as a self-employed furniture and cabinet maker for the past 39 years. The claimant stated that he was very busy with work, but that if he worked for someone else he would get fired because he would be late every day.  He stated that he enjoyed good relationships with his customers.  The Veteran's PSTD symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, and suicidal ideation.  Specifically, he reported recurrent depressive episodes, lasting about one month, during which he experiences the following symptoms: depressed mood: lack of pleasure and interest in significant activities such as taking phone calls, socializing and shaving; increased difficulty sleeping; fatigue and loss of energy; increased difficulty concentrating and monthly passive suicidal thoughts such as "just ending it all, then it would be done."  Most of his thoughts are related to wanting to escape his physical and psychological pain.  The Veteran denied any past suicide attempts and denies any intent, development of a method or plan.  The claimant stated that he would not commit suicide because he was responsible to his wife.  He denied any history of violence.  The Veteran stated that he was not currently in a depressive episode, but that he has depressed mood which he felt he may be pulling himself out of because he was very busy with work.

A May 2013 treatment record shows a continuation of his previously reported symptoms.  He denied thoughts of suicide.  He felt emotionally detached from others.  He had problems with irritability and quick-temperedness.  Mental status examination showed change in mood to dysphoric.  His GAF score was 50.

Based on the above evidence, the Board finds that prior to June 22, 2013, the Veteran's symptomatology included depressed mood, anxiety, chronic sleep impairment, distressing intrusive thoughts of combat related events, feelings of survivor guilt, hypervigilance, exaggerated startle response, a sense of a foreshortened future, decreased concentration, mild memory loss, and suicidal ideation.  His GAF score had ranged from 50 to 65, suggesting mild to serious symptoms.  Socially, the Veteran remained married to his wife of more than 40 years and socialized with others through her.  Occupationally, the Veteran was self-employed throughout this period, but stated that he was able to maintain good relationships with his customers.  The October 2012 examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, which are the criteria for a 30 percent rating, despite the Veteran's reports of passive suicidal ideation at that time.  See 38 C.F.R. § 4.130, DC 9411.  The Veteran's PTSD is currently rated 50 percent for this period.

The next higher rating of 70 percent requires evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See id.  The record shows impaired mood.  The Veteran has reported difficulties in his ability to work for others, but has had a successful career as a furniture and cabinet maker for nearly four decades.  Although he does not have a relationship with his daughters or grandchildren, he has been able to maintain social relationships through his wife of more than 40 years.  The record consistently shows no impairment of judgment or thinking.  

Although the Veteran reported suicidal ideation, which is specifically listed as one of the illustrative symptoms for a 70 percent rating, at the time of his October 2012 examination, he specifically denied these symptoms in treatment records both before and after this examination despite stating at the October 2012 examination that these thoughts occurred monthly.  The Board finds that statements made to healthcare providers for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care; therefore, the Board finds that the medical evidence contained in the treatment records is more credible and more probative than the Veteran's singular complaint during his October 2012 examination.  Moreover, the Board finds that examiner's determination of limited occupational and social impairment, despite the Veteran's report of suicidal ideation, to be compelling.  Thus, the Board does not find sufficient impairment to warrant a rating higher than the current 50 percent prior to June 22, 2013

As of June 22, 2013

The Veteran underwent another VA examination on June 22, 2013.  At that time, his GAF score was 64.  This examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran was in his first marriage of 43 years.  He reported that his relationship with his wife was wonderful.  He had two daughters and indicated that his relationship with his daughters was conflicted.  He lived in a mobile home park for the past two years.  His wife would go out and try to socialize with him.  The Veteran retired three months earlier as a result of his neuropathy.   He was able to identify some of his symptoms of PTSD including avoidance, anger, flashbacks and memories of Vietnam, guilt about having survived, and difficulty remembering and identifying names of soldiers, hypervigilance, and difficulty with concentration.  He was only able to walk in crowds when with his wife.  His PSTD symptoms included depressed mood, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, and difficulty in understanding complex commands. 

Although this examiner also found the occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and found improvement in his GAF score, she indicated that his symptoms included several of those specifically listed as illustrative of a 70 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  In order to warrant the next higher rating of 100 percent, the Veteran's PTSD must be characterized by total occupational and social impairment.  See id.  Neither is demonstrated by the record.  Again, the Veteran has remained married to his wife of more than forty years and, through her, has socialized.  He reported that he was no longer working, but attributed this to his physical disabilities, not his PTSD.  Thus, the Board finds no basis to award a rating higher than the current 70 percent for PTSD as of June 22, 2013.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities, such as total social impairment, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

The appeal on the issue of a higher initial rating for anterior wedging thoracic vertebra 12 through lumbar vertebra first and second with spurring, plus mild multilevel degenerative disc disease, lumbar spine prior is dismissed.

An initial rating higher than 50 percent for PTSD prior to June 22, 2013, is denied.

An initial rating higher than 70 percent for PTSD prior to June 22, 2013, is denied.


REMAND

Peripheral Neuropathy

The evidence currently of record does not contain a medical nexus opinion regarding whether the Veteran's peripheral neuropathy of any extremity was caused by of the result of the Veteran's active duty military service, to include his presumed exposure to herbicides.  Additionally, while the July 2014 VA examiner provided a negative medical nexus opinion on the issue of peripheral neuropathy secondary to the Veteran's service connected low back disability, this examiner did not address the related question of aggravation.  As such, addendum opinions addressing these questions of direct service connection and secondary aggravation are necessary.

Radiculopathy of the Bilateral Lower Extremities

As the Veteran's right lower extremity radiculopathy and left lower extremity radiculopathy are symptoms of his low back disability, the original February 2004 claim for back injury also constitutes the date of claim for radiculopathy of the bilateral lower extremities.  The question of entitlement to an earlier effective date for these disabilities, therefore, rests on a determination as to when entitlement to service connection arose.

In this regard, the issues of earlier effective dates for the grant of service connection for right lower extremity radiculopathy and left lower extremity radiculopathy are inextricably intertwined with the above issue of entitlement to service connection for a peripheral neuropathy of the bilateral lower extremities because the Veteran has sought service connection for both radiculopathy and neuropathy based on the symptom of numbness in his lower extremities.  

Prior to filing his February 2004 claim, the Veteran's treatment records note a history of sciatica; however, the records between the date of claim and the current January 3, 2012, effective date repeatedly attribute the Veteran's lower extremity symptoms to peripheral neuropathy.  If service connection is granted for peripheral neuropathy of the bilateral lower extremities, the reported numbness in the intervening years may be considered in the ratings for those disabilities.  However, if service connection remains denied for these disabilities, the overlap in symptomatology between radiculopathy and neuropathy would necessitate a medical opinion to properly attribute the symptoms amongst these conditions, bearing in mind that when it is not possible to distinguish disability caused by service-connected conditions from that caused by a non-service-connected disorder, the entire disability is treated as if caused by service connected conditions.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Thus a medical opinion is necessary to expressly state whether the Veteran's bilateral lower extremity complaints prior to January 3, 2012, are attributable to his now service connected right lower extremity radiculopathy and/or left lower extremity radiculopathy.

TDIU and SMC

The issues of earlier effective dates for special monthly compensation (SMC ) based on the need for housebound status and TDIU are inextricably intertwined with the above issue of entitlement to service connection for a peripheral neuropathy of the bilateral upper and lower extremities.  A positive decision on any of the above service connection claims could have a significant impact upon his TDIU claim in that a finding of unemployability based on a newly service connected disability could provide an additional avenue for an allowance at an earlier date than April 1, 2013.  As such, it must also be remanded to the RO.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Forward this claims folder to the examiner who performed the July 2014 VA examination for the purpose of obtaining an addendum opinion.  If he is unavailable, another qualified healthcare professional may review the record and provide the necessary opinions.  If necessary, schedule the Veteran for another VA examination. 

Specifically, the examiner should address the following for each extremity:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy of one or more of his extremities was began during or is causally related to service, to include his presumed exposure to herbicides in Vietnam?

b.  Alternately, was the Veteran peripheral neuropathy of any extremity aggravated (made permanently worse beyond the natural progression of the disease) by a service connected disability to include his low back disability?

c.  After providing medical nexus opinions regarding peripheral neuropathy, the examiner is asked to consider the Veteran's bilateral lower extremity complaints prior to January 3, 2012, and determine whether any of his reported symptoms are attributable to his right lower extremity radiculopathy and/or left lower extremity radiculopathy.  If the examiner is unable to distinguish disability caused by radiculopathy from that caused by peripheral neuropathy, he or she should so state.

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.

 If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

2.  Thereafter, the RO/AMC should readjudicate the claims in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


